DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed October 27, 2022 have been fully considered but they are not persuasive. 
Regarding the double patenting rejection, upon further review, it appears that the limitation of claim 4 are redundant to those in claim 1.  Amended claim 1 recites “wherein performing the power transfer to the PRU comprises wirelessly transferring power to the PRU.”
The amended limitation only adds the term “wirelessly”.  While “wirelessly” does not appear in the rest of the claim, the PRU and PTU are clearly wirelessly devices.  The claim defines the transmission of beacons and advertisements.  These are known features of wireless power transfer.  Also, the specification does not disclose any wired-variant (such that adding “wirelessly” could be read as claiming one embodiment and discounting another).  This new interpretation means that this Action is made Non-Final.
The Applicants can overcome the double patenting rejection by filing a Terminal Disclaimer.  
Regarding claim 19, the Non-Final Rejection did not state that the limitations of claim 4 were allowable (the Non-Final stated an interpretation that claim 4 was not subject to the double patenting rejection, not that it contained allowable subject matter).  Adding the limitations of claim 4 does not overcome the §102 rejection, as Lee clearly discloses wireless power transfer from PTU to PRU.
The claim objections and §112(b) rejections are withdrawn.
Claim Objections
Claim 19 is objected to because the last word, PRU, should be “PTU”.  Power is received from the PTU (not the PRU). 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 10-12, 16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 20-21, 23 and 25 of U.S. Patent No. 11,139,701.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1:
Pending claim 1 adds the limitation of “during a first power state of the PTU, generate a short beacon frame to be sent…”.  While parent claim 20 does not recite this limitation, it would inherently be included in the configuration of the processor to transmit the short beacon.  In other words, the processor first “generates” the beacon and then actually “transmits” it.  These are two parts of the same beacon functionality.  Further, parent claim 1 short beacon transmission inherently occurs during an undefined “first power state”.
Both short beacons are for detecting a load variation.  The slight difference in wording does not affect the claim scope – directed to the configuration of the processor to transmit the short beacon (the description of what the beacon is for does not change the structure of the processor).
Pending claim 1 recites that the long beacon is “based on the first variation in the load”.  This is recited in parent claim 20.  The slight difference in wording does not affect the scope of the claim.
Pending claim 1 recites “transition to a second power state”.  The second power state is not defined in the claim.  The ordinal numbering of the two power states does not explicitly define how they are different.  According to pending claim 1 the only defining characteristic of the second power state is that it includes the transmission of the long beacon.  As parent claim 20 also transmits the long beacon, it is proper to interpret the parent as doing so during a second power state.
Pending claim 1 and parent claim 20 both recite the configuration to receive two ADV packets.  
Pending claim 1 and parent claim 20 both end with transferring power from PTU to PRU.  The slight difference in wording does not affect the claim scope.
Pending claim 1 adds the limitation (taken from claim 4) that the power transfer is performed “wirelessly”.  While this term does not appear in the parent claim, it is inherently present.  The specification only discloses wireless power transfer.  And the features of sending beacons and advertisement packets are clearly directed to wireless power transfer systems. 
For pending claim 10: this claim only differs from pending claim 1 by the limitations in the preamble, namely that the claim is directed to a non-transitory computer readable medium.  The claim 1 processor is automated and could only be “configured” as claimed if it includes a memory storing the recited functionalities.  Thus, claim 10 is rejected for the same reasons as claim 1. 
For pending claims 2-3, 7, 11-12 and 16:  these claims contain slightly different wording that parent claims 21, 23, 25, 21, 23 and 25, respectively.  The difference in wording does not affect the claim scope. 
For pending claims 5 and 14: what the ADV packet “indicates” is not a narrowing limitation that imparts any narrowing structural or functionality limitations into the independent claims to affect the double patenting rejection.
For pending claim 19: 
Pending claim 19 differs from parent claim 1 in that it adds the limitation the configuration to set a first power state and a second power state and adds that power is received “wirelessly”.  The recited states inherently exist in the parent.  The first power state is “for preserving power” – there is no basis for comparison in this limitation (any circuit can be interpreted as preserving power as compared to another more wasteful circuit).  The second power state is only defined by the inclusion of low power communication.  Parent claim 1 recites the sending of ADV packets.  These are defined in claim 6 as being “low power” communications.  Thus, parent claim 1 is the genus that includes the species of low power communications, thereby establishing that it has a second power state.  Parent claim 1 also inherently operates to “wirelessly” receive power form the PTU (as discussed above, the claim can only be read to be directed to wirelessly power transfer, even if the term “wireless” is not present).
Pending claim 19 recites “receive” the short/long beacon, while parent claim 1 recites “identify” the short/long beacon.  To identify incoming signals inherently requires receiving them. Thus, the “receive limitations of pending claim 19 have already been patented.
Pending claim 19 recites the first ADV with an empty identifier.  This is already recited in parent claim 1.  The slight difference in language does not affect the claim scope.
Both pending claim 19 and parent claim 1 transfer power from PTU to PRU.  The slight difference in wording does not affect the claim scope.
Pending claim 19 recites “establish a power connection”.  While parent claim 1 does not explicitly recite this, it is inherently included, as the parent PRU must “connect” to the PTU to receive its power. 
While pending claim 19 omits the limitation of a second ADV packet, this omission does not affect the double patenting rejection (the pending claim would be anticipated by the parent, in part, because it recites fewer limitations).
Pending claim 20 recites the same limitations as parent claim 2.
The different interpretation of claim 4 is a new rejection.  Therefore, this Action is made Non-Final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2015/0270740).
With respect to claim 19, Lee discloses a PRU (fig 4, item 450; par 110-120), the PRU comprising processing circuitry coupled to storage, the processing circuitry configured to: 
set a first power state of the PRU for preserving power (null state 406); 
receive a short beacon (S404 or S405; par 112) received from a PTU (400), wherein the short beacon is associated with an impedance change detection based on a presence of the PRU near the PTU (par 113; see below); 
receive a long beacon from the PTU (S404 or S405; see below), wherein the long beacon is based on the impedance change detection (see below); 
set a second power state of the PRU for energizing a low power communication interface after receiving the long beacon (Lee energizes a lower power communication interface; thus it is interpreted as being configured to “set a second power state of the PRU”, which is only defined in the claim as being energizing the low power communication interface); 
cause to send through the low power communication interface an ADV packet (S410; par 114) to the PTU based on receiving the long beacon, wherein the ADV packet comprises an empty identifier (par 114, see below); 
establish a power connection with the PTU based on the ADV packet (end of par 114); and 
receive power “wirelessly” from the PTU through the power connection (S416).  
Lee discloses that the PTU can send either short or long beacons (par 113).  There is no indication in the claim of any modifications that are required to be made to the PRU to switch between these two types of beacons.  Thus, the Lee receiver (and its processor) are “configured to receive” both short and long beacons.  This structural limitation is anticipated by Lee even if the reference does not teach using short and long beacons in sequence.
That the short/long beacons are “associated with” or “based on” impedance variations does not affect the structure of the receiver (or its processor) to receive the beacons.  What the PTU does with the beacons or the reasons for transmitting the beacons does not affect the structure of the PRU.
Lee disclose that “According to an embodiment of the present invention, the wireless power receiver 250 [] transmits the detected ID information through the advertisement signal” (par 114, emphasis added).  The underlined indicates that not all disclosed embodiments include the PRU sending an ID with the ADV packet.  Thus, there is at least one embodiment in which the ADV packet has an “empty identifier”.
Lee clearly anticipates the amended limitation of claim 19, as the power received by the PRU is done wirelessly (the entire document is directed to wireless power transfer).
With respect to claim 20, Lee discloses wherein establishing the power connection with the PTU comprises the processing circuitry being further configured to identify a connection request received from the PTU after sending the ADV packet to the PTU (S411 or S413).
Allowable Subject Matter
Claims 6, 8-9, 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As indicated in the parent application, the prior art does not teach or suggest the limitations of independent claims 1 and 10. 
Claims 1-3 and 10-12 would also be allowable once the double patenting rejection is overcome.  This can be done by submitting a Terminal Disclaimer.
Claims 7 and 16 would be allowable should they be amended to remove “Bluetooth”.  The Applicants can replace “Bluetooth” (which is a registered trademark indicating the source of goods) with the description of the product itself (for example, UHF radio). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836